199 F.2d 371
L. ALBERT & SON, Inc., Appellant,v.EKKO RECORDING CORPORATION, Appellee.
No. 11415.
United States Court of Appeals Sixth Circuit.
Oct. 8, 1952.

Morris Berick of Halle, Haber, Berick & McNulty, Cleveland, Ohio, for appellant.
Francis B. Douglass, Cleveland, Ohio, and Fritz Krueger, Somerset, Ky., for appellee.
Before ALLEN, MARTIN and MILLER, Circuit Judges.
PER CURIAM.


1
This cause came on to be heard on the record and on the oral arguments and printed briefs of attorneys for the contending parties;


2
And it appearing that the only substantial question presented for review is a question of fact; and that the findings of fact of the District Judge, upon which judgment was entered for the plaintiff in the amount of $20,000 and interest, are supported by substantial evidence and are not clearly erroneous, as is made apparent by the conclusions of law and the memorandum opinion filed by the trial judge;


3
The judgment of the District Court is affirmed; and it is so ordered.